                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        STATE OF CALIFORNIA, et al.,
                                   7                                                     Case No. 18-cv-03237-HSG
                                                      Plaintiffs,
                                   8
                                                v.                                       JUDGMENT
                                   9
                                        UNITED STATES ENVIRONMENTAL
                                  10    PROTECTION AGENCY, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order Granting in Part and
                                  14   Denying in Part Plaintiffs' Motion for Summary Judgment and Denying Defendants' Motion for
                                  15   Summary Judgment,
                                  16          This document constitutes a judgment and a separate document for purposes of Federal
                                  17   Rule of Civil Procedure 58(a).
                                  18          Dated at Oakland, California, this 6th day of May, 2019.
                                  19

                                  20
                                                                                      Susan Y. Soong
                                  21                                                  Clerk of Court
                                  22

                                  23
                                                                                      By: ________________________
                                  24                                                      Nikki D. Riley
                                                                                          Deputy Clerk to the Honorable
                                  25                                                      HAYWOOD S. GILLIAM, JR.
                                  26
                                  27

                                  28
